Citation Nr: 1026177	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for diabetes 
mellitus.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a chronic 
sickle cell disease.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a chronic 
eye disorder.  

5.  Entitlement to service connection for residuals of a right 
inguinal hernia.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to an initial increased rating for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1977 to 
September 1977 and then returned to the Army National Guard of 
Missouri to complete his remaining service obligation.  In 
addition, he served on active duty from October 1979 to June 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

In a statement received at the RO in August 2007, the Veteran 
raised the issue of entitlement to service connection for a 
psychiatric disorder characterized as depression.  This claim, 
which has not been adjudicated by the RO and is not inextricably 
intertwined with the current appeal, is referred to the agency of 
original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed October 2004 rating action, the RO denied 
service connection for diabetes mellitus, hypertension, a chronic 
sickle cell disease, and a chronic eye disorder.  

2.  The evidence received since the October 2004 rating action 
does not raise a reasonable possibility of substantiating the 
claims for service connection for diabetes mellitus, 
hypertension, and a chronic sickle cell disease.  

3.  The evidence received since the October 2004 rating action 
raises a reasonable possibility of substantiating the claim for 
service connection for a chronic eye disorder.  

4.  Hypertensive retinopathy was not shown in service or until 
many years later and is not associated in any way with the 
Veteran's active duty.  

5.  Residuals of a right inguinal hernia are not currently shown.  

6.  Bilateral hearing loss is not currently shown.  

7.  The service-connected residuals of a right wrist fracture are 
manifested by dorsiflexion of 41 degrees, flexion of 51 degrees, 
radial deviation of 12 degrees, and ulnar deviation of 
26 degrees, with complaints of pain, findings of stiffness 
followed by fatigability, and some guarding.  However, favorable 
ankylosis to 20 degrees to 30 degrees dorsiflexion, excessive 
moisture, and reflex sympathetic dystrophy of this joint have not 
been shown.  


CONCLUSIONS OF LAW

1.  The RO's October 2004 denial of service connection for 
diabetes mellitus, hypertension, and chronic sickle cell and eye 
disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the October 2004 determination is 
not new and material, and the claims for service connection for 
diabetes mellitus, hypertension, and a chronic sickle cell 
disease are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  The evidence received since the October 2004 determination is 
new and material, and the claim for service connection for a 
chronic eye disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

4.  Hypertensive retinopathy was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

5.  Residuals of a right inguinal hernia were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

6.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

7.  The criteria for a disability rating in excess of 10 percent 
for residuals of a right wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5214 & 5215 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is ordinarily required to notify the claimant 
and his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and that 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a disability; 
(3)  a connection between the veteran's service and the 
disability; (4)  degree of disability; and (5)  effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court also explained that proper notification must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.  

		1.  New And Material Claims

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

In the present case, a predecisional April 2007 letter notified 
the Veteran of the criteria for his diabetes mellitus and 
hypertension (new and material) claims.  Also, a predecisional 
November 2007 letter informed him of the criteria for his chronic 
sickle cell disease (new and material) claim.  In particular, 
these documents acknowledged the prior denials of service 
connection for these disabilities and notified the Veteran that 
"new and material" evidence was necessary to reopen those 
issues.  The RO explained to the Veteran that the necessary 
evidence must demonstrate that his diabetes mellitus and 
hypertension were caused by, or otherwise associated with, his 
service, as such evidence was not present at the time of the 
prior final decision.  Also, the RO explained to the Veteran that 
the necessary evidence must demonstrate that he has a chronic 
sickle cell disease attributable to his service.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, the correspondence informed the Veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these new and material issues but that he 
must provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Both letters also informed the 
Veteran of the type of evidence necessary to establish the degree 
of disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  

The Board has considered the legislation regarding VA's duty to 
notify claimants but finds that, given the favorable action taken 
herein with regard to the issue of whether new and material 
evidence has been received sufficient to reopen the previously 
denied claim for service connection for a chronic eye disorder, 
no further discussion of the VCAA notification requirements is 
required with respect to this claim.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

		2.  Service Connection Claims

In the present case, the pre-decisional November 2007 letter 
notified the Veteran of the criteria for establishing his claims 
for service connection for a chronic eye disorder, a right 
inguinal hernia, and hearing loss.  This correspondence also 
informed him that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The document also notified the 
Veteran of the type of evidence necessary to establish a rating 
and an effective date-if any of these service connection claims 
were granted.  See Dingess/Hartman, 19 Vet. App. at 488.  

		3.  Initial Increased Rating Claim

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service connection 
is granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected residuals of a right wrist fracture essentially 
fall within this fact pattern.  Prior to the RO's January 2008 
grant of SC for residuals of a right wrist fracture, the Veteran 
was notified (by a September 2007 letter) of the evidence needed 
to establish that underlying issue.  After receiving notice of 
the award of service connection for this disability here at 
issue, the Veteran perfected a timely appeal with respect to the 
rating initially assigned to the grant.  Clearly, no further 
section 5103(a) notice is required for this increased rating 
claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the January 2008 
rating decision and the September 2008 statement of the case 
(SOC)] that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

	B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2009).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment records as well as 
reports of relevant post-service treatment adequately referenced 
by the Veteran.  

Further, during the current appeal, the Veteran has been accorded 
a VA examination of his right wrist.  He does not contend, and 
the file does not show, that the examination was inadequate for 
rating purposes, or that his symptoms have become worse since his 
most recent examination.  Rather, the VA examination is adequate 
because, as shown below, it was based upon consideration of the 
Veteran's prior medical history, his assertions, and his current 
complaints and because it describes his right wrist disability in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal 
quotations omitted).  

Additionally, two attempts were made to accord the Veteran a VA 
audiological examination-in December 2007 and March 2008.  
Neither examining audiologist, however, was able to complete the 
evaluation due to inconsistent results which were felt to reflect 
the Veteran's less than maximum effort.  Test results were 
considered to be invalid and unreliable.  Accordingly, the Board 
finds that no further development on VA's part is necessary with 
regard to the scheduling of this examination.  See Wood 
v. Derwinski, 1 Vet. App. 191 (1991) & Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (in which the Court held that VA's duty to 
assist is not a one-way street and that, if a veteran wishes 
help, he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the putative 
evidence).  

The Board acknowledges that the Veteran has not been accorded VA 
examinations pertinent to his new and material claims and to his 
claim for service connection for a right inguinal hernia.  First, 
the Board finds that VA examinations are not needed to consider 
whether the Veteran has submitted new and material evidence 
pertaining to these issues.  Rather, the Board is required to 
review all the evidence submitted to the claims file since the 
last final denial.  Such review has been accomplished, as will be 
discussed in further detail in the following decision.  
Additionally, a current diagnosis of a right inguinal hernia has 
not been shown.  Thus, a remand to accord the agency of original 
jurisdiction an opportunity to schedule the Veteran for VA 
examinations relevant to these claims is not required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § (4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the Veteran was notified and aware of the evidence needed 
to substantiate his appeal, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between him and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
argument and lay evidence.  

Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication of this 
appeal or to cause injury to the Veteran.  See Pelegrini, 18 Vet. 
App. at 121.  Thus, any such error is harmless and does not 
prohibit consideration of the claims adjudicated herein.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

	A.  New And Material

At the time of the October 2004 rating action, the claims folder 
contained no competent evidence of an association between the 
diagnosed diabetes mellitus and hypertension and the Veteran's 
active duty.  Specifically, according to evidence available at 
that time, service treatment records (including the April 1981 
separation examination) were negative for complaints of, 
treatment for, or findings of either of these disorders.  
Post-service VA medical records reflected diagnoses of diabetes 
mellitus and hypertension but did not provide evidence of an 
association between either of these disabilities and the 
Veteran's active duty.  

Also at the time of the October 2004 decision, the claims folder 
contained no competent evidence of a diagnosed chronic sickle 
cell disease or a diagnosed chronic eye disorder associated with 
the Veteran's active duty.  According to service treatment 
records, in April 1980, laboratory (blood) studies were positive 
for the sickle cell trait.  A notation was made in an October 
1980 service treatment record that the Veteran had the "sickle 
cell warning tag."  However, no chronic sickle cell disease was 
shown in the service, or post-service, medical records.  In a 
report of a VA hemic disorders examination conducted in September 
2004, the examiner noted that, while service treatment records 
provided evidence of a sickle cell trait, neither those reports, 
nor any post-service medical records documented a chronic sickle 
cell disease.  Further, as the Veteran denied frequent 
infections, shortness of breath, chest pains, claudication, and a 
history of frequent blood transfusions; as the Veteran had no 
history of other organ pathology secondary to sickle cell 
disease; and as the Veteran was not receiving treatment at that 
time for a chronic sickle cell disease, the examiner diagnosed 
simply a sickle cell trait.  

Consequently, and based on this evidentiary posture, the RO, in 
October 2004, denied service connection for diabetes mellitus, 
hypertension, a chronic sickle cell disease, and a chronic eye 
disorder.  As the Veteran did not initiate an appeal of that 
denial, that decision became final.  38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  See also 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the October 2004 rating action, there was no 
competent evidence of an association between the diagnosed 
diabetes mellitus and hypertension and the Veteran's active duty.  
Also, at the time of that decision, there was no competent 
evidence of a diagnosed chronic sickle cell disease or a 
diagnosed chronic eye disorder associated with his active 
service.  

Additional evidence received since that earlier decision includes 
duplicative assertions made by the Veteran as well as VA medical 
records reflecting continued treatment for diabetes mellitus and 
hypertension.  Significantly, however, the additional records 
received after the prior final decision in October 2004 do not 
include competent evidence of a relationship between either of 
these diagnosed disorders and the Veteran's active duty.  
[Indeed, a January 2005 VA outpatient treatment record indicates 
that the Veteran had a 14-year history of diabetes mellitus, and 
a September 2006 VA medical report notes that he had been 
diagnosed with diabetes mellitus 17 years prior to that 
outpatient treatment session.  As previously noted herein, the 
Veteran was discharged from active duty in June 1981.]  Further, 
none of the additional medical records received since the October 
2004 rating action reflect a diagnosis of a chronic sickle cell 
disease.  

Such additional evidence is, therefore, not probative and does 
not raise a reasonable possibility of substantiating the claims 
for service connection for diabetes mellitus, hypertension, or a 
chronic sickle cell disease.  The additional evidence is not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the Veteran's 
claims for service connection for these disorders.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  

As stated earlier herein, the October 2004 rating action denied 
the Veteran's claim for service connection for a chronic eye 
disorder on the basis that there was no competent evidence of a 
diagnosed chronic eye disorder associated with his active duty.  
Post-service medical records received since that prior 
determination-to include in particular a report of a VA 
ophthalmology examination conducted in September 2006-now 
reflect a diagnosis of mild hypertensive retinopathy.  

This additional medical report is clearly probative because it 
provides, for the first time, competent evidence of a diagnosed 
chronic eye disorder.  Thus, the Board finds that the additional 
evidence received since the last prior final denial of service 
connection for a chronic eye disability in October 2004 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2009).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent law 
and regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for a chronic eye disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a chronic eye disorder has, in fact, been 
received, the Board will now consider the de novo issue of 
entitlement to service connection for this disability.  In this 
regard, the Board notes that Service connection may be 
established for disability resulting from injury suffered or 
disease contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

In this regard, the Board notes that service treatment records 
are negative for complaints of, treatment for, or findings of a 
chronic eye disorder.  Indeed, post-service medical records do 
not reflect a diagnosis of such a disability until September 
2006, when a VA ophthalmology examination resulted in a diagnosis 
of mild hypertensive retinopathy.  

As this discussion illustrates, the first diagnosis of a chronic 
eye disorder (mild hypertensive retinopathy) is dated in 
September 2006, more than 25 years after the Veteran's discharge 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  See 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  

This evidence is highly probative that hypertensive retinopathy 
was not shown in service-or indeed until more than 25 years 
after service.  In fact, the Veteran did not file his initial 
claim for service connection for such a disability until May 
2004, approximately 23 years after his discharge from active 
duty.  Moreover, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed hypertensive retinopathy and his active duty.  
In fact, the characterization of the Veteran's retinopathy 
clearly reflects the examining ophthalmologist's opinion that it 
is associated with the Veteran's hypertension.  And, as 
previously discussed herein, the Board has found that new and 
material evidence sufficient to reopen a previously denied claim 
for service connection for hypertension has not been received.  
Consequently, the Board finds the medical evidence of record to 
be more probative than the Veteran's contentions as to onset and 
etiology of the claimed condition rendered decades after service.  

In this regard, the Board acknowledges the Veteran's belief that 
his eye problems are associated with his active duty.  While the 
Veteran is competent to report symptoms, however, the matter of 
the etiology of his diagnosed hypertensive retinopathy requires 
medical expertise to determine.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the 
Veteran is not competent to offer an opinion on medical 
causation, and the Board may not accept his unsupported lay 
speculation with regard to this matter.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Accordingly, and based on this evidentiary posture, the Board 
finds that the preponderance of the evidence in this case is 
against the claim for service connection for hypertensive 
retinopathy.  The benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

	B.  Service Connection

Service connection may be established for disability resulting 
from injury suffered or disease contracted in the line of duty in 
the active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2009).  Service connection may 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Also, service connection for certain diseases, such as an organic 
disease of the central nervous system, may be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

		1.  Right Inguinal Hernia

In essence, the Veteran contends that he has a right inguinal 
hernia disability associated with his active duty.  The Board has 
considered the Veteran's assertions.  Importantly, however, while 
the Veteran is competent to report symptoms, the matter of a 
diagnosis of residuals of a right inguinal hernia requires 
medical expertise to determine.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the 
Veteran is not competent to diagnosis a disorder, and the Board 
may not accept his unsupported lay speculation with regard to 
this matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Initially, in this regard, the Board acknowledges a July 1978 
report indicating that the Veteran had been diagnosed with a 
right inguinal hernia.  Of particular significance to the Board 
in this matter, however, is the fact that, without even reaching 
a determination as to the Veteran's military status in July 1978, 
the fact remains that the post-service medical records are 
negative for a diagnosed residual right inguinal hernia 
disability.  

Clearly, at no time during the appeal period have residuals of a 
right inguinal hernia disability been diagnosed.  Based on this 
evidentiary posture, the preponderance of the evidence is against 
the Veteran's claim for service connection for residuals of a 
right inguinal hernia disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(which stipulates that a service connection claim may be granted 
if a diagnosis of a chronic disability was made during the 
pendency of the appeal, even if the most recent medical evidence 
suggests that the disability resolved).  

As the preponderance of the evidence is against this issue, the 
benefit-of-the-doubt rule does not apply.  The Veteran's service 
connection claim must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		2.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

Throughout the current appeal, the Veteran has, in essence, 
asserted that he developed a bilateral hearing loss disability as 
a result of his in-service responsibilities.  While the Veteran 
is competent to report such symptoms, however, the matter of 
diagnosing a hearing loss disability and of determining the 
etiology of such a disorder requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Thus, as a lay person, the Veteran is not competent to diagnosis 
a disorder or to express an opinion as to the etiology of a 
diagnosed disability, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

Here, two DD 214s, Reports Of Separation From The Armed Forces Of 
The United States (DD 214s), indicate that the Veteran's most 
significant duty assignment was that of a construction equipment 
repairman.  [At the April 1981 discharge examination, the Veteran 
reported that his usual occupation was that of a heavy 
construction mechanic.]  The DD 214s also indicate that the 
Veteran received M-16 Rifle (Marksman), and Hand Grenade 
(Sharpshooter), awards.  

Service treatment records are essentially negative for complaints 
of, treatment for, or findings of a hearing loss disability.  
However, audiological testing completed at an August 1980 
periodic evaluation and at the April 1981 separation examination 
demonstrated 25 decibels at 6000 Hertz in the Veteran's left ear.  

In any event, and of particular significance to the Board in this 
regard, is the fact that post-service medical records are 
completely negative for any complaints of, treatment for, or 
findings referable to a hearing loss disability.  Indeed, as 
previously discussed herein, the Veteran was accorded two 
opportunities to undergo VA audiological testing-in December 
2007 and March 2008.  Neither examining audiologist, however, was 
able to complete the evaluation due to inconsistent results which 
were felt to reflect the Veteran's less than maximum effort.  
Test results were considered to be invalid and unreliable.  See 
Wood v. Derwinski, 1 Vet. App. 191 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (regarding a veteran's responsibilities 
to assist in the development of his/her appeal).  

As the available post-service medical evidence illustrates, at no 
time during the appeal period has a diagnosis of a bilateral 
impaired hearing disability for VA compensation purposes been 
made, or has the Veteran complained of hearing loss in any of the 
medical reports of record.  See 38 C.F.R. § 3.385 (2009).  Based 
on this evidentiary posture, the preponderance of the evidence is 
clearly against the Veteran's claim for service connection for a 
bilateral hearing loss disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no valid 
claim); McClain v. Nicholson, 21 Vet. App. 319 (2007) (which 
stipulates that a service connection claim may be granted if a 
diagnosis of a chronic disability was made during the pendency of 
the appeal, even if the most recent medical evidence suggests 
that the disability resolved); and Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The preponderance of the evidence is against this issue.  
Accordingly, the benefit-of-the-doubt rule does not apply, and 
the Veteran's claim for service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	C.  Initial Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2009).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and assigned an 
initial disability rating, the entire period is considered for 
the possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

According to the applicable rating criteria, limitation of motion 
of the major wrist (manifested by either dorsiflexion of less 
than 15 degrees or palmar flexion in line with the forearm) 
warrants a 10 percent rating.  A higher evaluation for limitation 
of motion of the major wrist joint cannot be awarded under the 
applicable diagnostic code.  38 C.F.R. § 4.71a, DC 5215.  

However, an increased rating of 30 percent for the Veteran's 
service-connected right wrist disability may be awarded upon 
evidence of favorable ankylosis of this major joint to 20 degrees 
to 30 degrees of dorsiflexion.  See 38 C.F.R. § 4.71a, DC 5214.  

In the present case, the Veteran contends that his 
service-connected right wrist disability is more severe than the 
current 10 percent rating indicates.  In particular, he complains 
of worsening pain (particularly in the ulnar styloid area) and 
stiffness in recent years.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
The Board finds that the pertinent medical findings, as shown in 
the VA orthopedic examination conducted during the current 
appeal, directly addresses the criteria under which the Veteran's 
service-connected right wrist disability is evaluated and is, 
thus, more probative than the subjective evidence of complaints 
of increased symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran underwent a VA joints examination in December 
2007.  VA outpatient treatment records included in the claims 
folder do not reflect medical care received for right wrist 
complaints.  Indeed, at no time during the current appeal has the 
Veteran asserted that he has undergone outpatient treatment for 
his service-connected right wrist disability.  

The December 2007 VA joints examination of the Veteran's right 
wrist demonstrated dorsiflexion of 41 degrees, flexion of 
51 degrees, radial deviation of 12 degrees, and ulnar deviation 
of 26 degrees, with complaints of pain, findings of stiffness 
followed by fatigability, and some guarding.  X-rays taken of the 
Veteran's right wrist and right hand at that time showed multiple 
small metallic foreign bodies adjoining the base of the first 
metacarpal bone.  

However, this evaluation also demonstrated the Veteran's ability 
to oppose his thumb to his forefinger or the second fingertip of 
his right hand.  The examiner noted that the Veteran "actually 
suppl[ied] . . . a fair measure of resistance in . . . [his, the 
examiner's] attempting to pull these fingers apart"-although 
the Veteran did grimace and somewhat withdraw his right upper 
extremity during this attempt.  In any event, the Veteran's 
thumb-to-fingertip opposition was complete on his right side.  He 
closed his right fist slowly but completely.  

Further examination of this extremity showed no excessive 
moisture at the right hand or wrist.  The examiner noted that the 
Veteran's symptoms did not suggest, by history, reflex 
sympathetic dystrophy.  

Clearly, such evidence fails to illustrate the presence of 
favorable ankylosis of the Veteran's major right wrist joint to 
20 degrees to 30 degrees dorsiflexion.  Thus, the next higher 
rating of 30 percent for the Veteran's service-connected right 
wrist disability-based upon ankylosis of this major joint-is 
not warranted.  38 C.F.R. § 4.71a, DC 5214.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§ 4.59 (2009) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint").  

Here, the Veteran contends that his service-connected right wrist 
disability is more severe than the current 10 percent rating 
indicates.  In particular, at the December 2007 VA joints 
examination, he described worsening pain and stiffness in recent 
years.  Also at that time, he reported experiencing flare-ups 
once or twice a month.  He explained that the flare-ups lasted up 
to two days and generally included increased pain with some 
swelling.  He stated that his right grip is not as forceful as 
his left grip but noted that he could make a full fist with his 
right hand.  

In this regard, the Board acknowledges that the December 2007 VA 
joints examination demonstrated some limitation of motion of the 
Veteran's right wrist with complaints of pain and findings of 
stiffness followed by fatigability at the termination of the 
range of motion testing.  In addition, some guarding on range of 
motion testing was shown.  

However, that evaluation of the Veteran's right wrist also showed 
no weakness or incoordination, and the examiner specifically 
concluded that the range of motion of the Veteran's right wrist 
was not further functionally reduced after repetitive range of 
motion testing.  Also, the examination demonstrated no intrinsic 
muscle atrophy of the thenar or hyperthenar eminence.  Further, 
the examiner observed that the Veteran took his sweater and 
extended his arms through the sleeve holes and then place his 
arms through them.  In so doing, the Veteran was also "able to 
do a pincer grasp" with his right hand and pull the garment over 
his head unassisted.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the service-connected 
residuals of a fracture of the Veteran's right wrist adequately 
portrays the functional impairment, pain, and weakness that he 
experiences as a consequence of use of this joint.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5260-5261.  Of particular significance to the Board 
are the relatively mild findings shown on examinations.  

Under these circumstances, therefore, there is no basis to assign 
a disability rating greater than the currently-assigned 
10 percent rating for the service-connected residuals of a right 
wrist fracture at any time during the current appeal.  The 
Veteran's appeal for an increased disability rating for this 
service-connected disability must, therefore, be denied.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the service-connected 
residuals of a right wrist fracture at any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, a veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
reflecting that the disability at issue causes marked 
interference with employment or has in the past or continues to 
require frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disorder are inadequate.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his right 
wrist disability and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, the Board concludes that referral for 
extraschedular consideration-for this service-connected 
disability-is not warranted.  

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected right wrist disability prevents 
him from obtaining and maintaining gainful employment-nor has 
the Veteran contended otherwise.  Thus, any further discussion of 
an issue of entitlement to a total disability rating based on 
individual unemployability is not necessary.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for diabetes mellitus not having been 
received, the appeal is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for hypertension not having been received, the 
appeal is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for a chronic sickle cell disease not having 
been received, the appeal is denied.  

New and material evidence sufficient to reopen a claim for 
service connection for a chronic eye disorder having been 
received, the appeal is granted to this extent.  

Service connection for a chronic eye disorder is denied.  

Service connection for residuals of a right inguinal hernia is 
denied.  

Service connection for bilateral hearing loss is denied.  

Entitlement to an initial disability rating greater than 
10 percent for residuals of a right wrist fracture is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


